     Case 3:20-cv-02060-DMS-KSC Document 8 Filed 10/26/20 PageID.204 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   PEDRO VALENCIA-AYALA, et al.,                     Case No.: 20-cv-2060-DMS-KSC
12                        Petitioner-Plaintiffs,
                                                       ORDER GRANTING MOTION FOR
13   v.                                                LEAVE TO FILE AMICUS CURIAE
                                                       BRIEF
14   U.S. IMMIGRATION AND CUSTOMS
     ENFORCEMENT, et al.,
15
                      Respondent-Defendants.
16
17
18         This case comes before the Court on the American Immigration Law Association’s
19   motion for leave to file a brief amicus curiae. (ECF No. 7.) The motion is unopposed.
20   (See id.) Accordingly, the Court GRANTS the motion.
21         IT IS SO ORDERED.
22   Dated: October 26, 2020
23
24
25
26
27
28

                                                   1
                                                                            20-cv-2060-DMS-KSC
